DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 10/14/21 is acknowledged. Claims 35-67, 70-83 are pending. Claims 35, 36, 41, 42, 49, 50, 53, 54, 56-62, 67 are amended. Claims 1-34, 68-69 are canceled. Claims 70-83 are new. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display device in claims 35-67, 70-83.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “display device” in claims 35-36, 38-39, 44, 47-50, 53-54, 56-58, 63, and 65-67 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “device” is a generic placeholder
- The display device is not modified by sufficient structure for performing the claimed function of receiving the first sensor data conveyed by the transceiver, calculating first analyte information using at least the received first sensor data, receiving second sensor data directly from the analyte sensor, calculating second analyte information using at least the received second sensor data, displaying the first and second analyte information, generating an alert or alarm, receiving one or more calibration points, and performing an analyte information calibration.
- The specification as filed provides structure for the display device as it mentions it is a smartphone with an app downloaded on the smartphone (Paragraph [0045]).
Claims 74 and 81 also provide structure (ICs and a computer).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-67 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35 and 50 (36-49, 51-67, 70-83 by dependency) recite “the analyte sensor is configured to take the one or more first sensor measurements and convey the first analyte data when initiated by the transceiver...” It is unclear what it means for the analyte sensor to be “initiated” by the transceiver.  It is further unclear what is being initiated. Are the measurements and conveying of the measurements being initiated? Or is the analyte sensor being initiated (i.e. powering on)?
Claims 35 and 50 (36-49, 51-67, 70-83 by dependency) recite “the analyte sensor is configured to take the one or more second sensor measurements and convey the second sensor data when initiated by the display device…” It is unclear what it means for the analyte sensor to be “initiated” by the display device. It is further unclear what is being initiated. Are the measurements and conveying of the measurements being initiated? Or is the analyte sensor being initiated (i.e. powering on)?

Response to Amendments and Arguments
Regarding Claim objections, Applicant’s amendments and arguments have been fully considered. The previous objections have been withdrawn. 
Regarding Claim interpretations, Applicant argues that 35 USC 112(f) does not apply to the terms “display device” because one of ordinary skill would understand a display device to have a sufficiently definite meaning. Examiner respectfully disagrees. Examiner notes that the term “display device” is not known in the art to perform the functions of “calculating analyte information” and “causing an analyte sensor to take additional measurements”. There is no general and subject matter specific dictionaries that provide evidence that the term “display device” has achieved recognition as a noun denoting structure capable of performing the above functions nor has the prior art provided evidence that the term is an art-recognized structure to perform the claimed functions. Therefore, the claim interpretation under 112(f) is maintained. MPEP 2181.C.
 Applicant further argues that the limitation “remote device” is not modified by functional language and thus should not be interpreted under 35 USC 112(f). Examiner agrees and the interpretation is withdrawn. 
Regarding 112(b) rejections, Applicant’s amendments and arguments have been fully considered. The previous rejections are withdrawn. Examiner notes additional rejections are presented. 
Regarding 103 Rejections, Applicant argues that the cited prior arts of DeHennis and Mandapaka fail to teach the amended limitations of claims 35 and 50. Namely, the prior art fails to teach that the display device is configured to cause the analyte sensor to take one or more second sensor measurements. Further Applicant argues that the prior art fails to teach that the analyte sensor is configured to take and convey second sensor data when initiated by the display device. Examiner agrees and the rejection is withdrawn.

Allowable Subject Matter
Claims 35-67, 70-83 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of record (DeHennis and Mandapaka) while teaching a display device that can cause the analyte sensor to convey data fails to teach that the display device can cause the analyte sensor to take sensor measurements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Say et al. - U.S. Patent 7,003,341 teaches initiating data transfer from a display device (col 53).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/
Examiner, Art Unit 3791